Exhibit 10
 
OPTION AGREEMENT
 
This Option Agreement (“Agreement”) is made and entered into on October 15,
2013, by and among Darren Katic, an individual (“Katic”), Charles Moore, an
individual (“Moore” and, together with Katic, each a “Seller” and, collectively,
the “Sellers”), and Sara Creek Gold Corp., a Nevada corporation (“Buyer”).
Katic, Moore and Buyer may individually be referred to herein each as a “Party”
and collectively as the “Parties”.
 
WHEREAS, Sellers own all of the issued and outstanding limited liability company
membership interests (the “Membership Interests”) of Hawker Energy, LLC, a
California limited liability company (“Hawker”);
 
WHEREAS, Hawker, through its subsidiary, Punta Gorda Resources, LLC (“Punta
Gorda”), possesses contractual rights, as the “South Coast Designee,” to earn
and acquire working and/or royalty interests in California State Lands
Commission (“CSLC”) Lease PRC 145.1 and certain related oil and gas assets (the
“Rincon Rights”); and
 
WHEREAS, Buyer desires to obtain the right to acquire the Membership Interests,
pending the outcome of a court hearing pertaining to litigation involving the
Rincon Rights, and Sellers desire to grant to Buyer an option to acquire the
Membership Interests.
 
NOW, THEREFORE, based on and in consideration of the mutual covenants and
agreements contained herein, the Parties agree as follows:
 
1.             Certain Definitions.  Capitalized terms used in this Agreement
but not otherwise defined above shall have the meaning specified or referred to
in this Section 1.
 
“Accounting Referee” has the meaning set forth in Section 10.1(c).
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Balance Sheet” has the meaning set forth in Section 7.6.
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in California are authorized or required by Law to be
closed for business.
 
“Buyer Financial Statements” has the meaning set forth in Section 8.15.
 
 
 

--------------------------------------------------------------------------------

 
 
“Buyer Insurance Policies” has the meaning set forth in Section 8.6.
 
“Buyer Material Contracts” has the meaning set forth in Section 8.5.
 
“Buyer SEC Documents” has the meaning set forth in Section 8.15(a).
 
“Case” has the meaning set forth in Section 2.
 
“Closing” has the meaning set forth in Section 5.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
 
“Disclosure Schedules” means the Disclosure Schedules delivered by Sellers and
Buyer concurrently with the execution and delivery of this Agreement.
 
“Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of
ERISA.
 
“Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of
ERISA.
 
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time, and any successor law.
 
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Hawker Material Contracts” has the meaning set forth in Section 7.7.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Knowledge of Buyer or Buyer’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any director or
officer of Buyer, after due inquiry.
 
“Knowledge of Sellers or Sellers’ Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of Sellers, after due
inquiry.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Liabilities” means any and all debts, liabilities and obligations, of whatever
kind or nature, primary or secondary, direct or indirect, whether accrued or
fixed, known or unknown, absolute or contingent, matured or unmatured or
determined or determinable.
 
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) assets, operations or financial condition
of Hawker or Buyer, as applicable, or (b) the ability of Sellers or Buyer, as
applicable, to consummate the transactions contemplated hereby on a timely
basis.
 
“Notice” has the meaning set forth in Section 2.
 
“Option” has the meaning set forth in Section 2.
 
“Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its by-laws,
regulations or similar governing instruments required by the laws of its
jurisdiction of formation or organization; (b) in the case of a Person that is a
partnership, its articles or certificate of partnership, formation or
association, and its partnership agreement (in each case, limited, limited
liability, general or otherwise); (c) in the case of a Person that is a limited
liability company, its articles or certificate of formation or organization, and
its limited liability company agreement or operating agreement; and (d) in the
case of a Person that is none of a corporation, partnership (limited, limited
liability, general or otherwise), limited liability company or natural person,
its governing instruments as required or contemplated by the laws of its
jurisdiction of organization.
 
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Post-Closing Tax Period” means any taxable period beginning after the date of
the Closing and, with respect to any Straddle Period, the portion of such
Straddle Period commencing after the date of the Closing.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Pre-Closing Tax Period” has the meaning set forth in Section 10.1(c).
 
“Representative” means, with respect to any Person, any and all
directors/managing members, managers, officers, employees, consultants,
financial advisors, counsel, accountants and other agents of such Person.
 
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated thereunder.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time, and any successor law.
 
“Shares” has the meaning set forth in Section 3.
 
“Straddle Period” has the meaning set forth in Section 10.1(c).
 
“Taxes” means (a) any unclaimed property and escheat obligations and all
federal, state, local, foreign and other income, gross receipts, sales, use,
production, ad valorem, transfer, franchise, registration, profits, license,
lease, service, service use, withholding, payroll, employment, unemployment,
estimated, excise, severance, environmental, occupation, premium, property (real
or personal), real property gains, windfall profits, customs, duties or other
taxes, fees, assessments or charges of any kind whatsoever, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties, whether disputed or not; (b) any
liability for the payment of any amounts of the type described in clause (a) as
a result of being a member of an affiliated, combined, consolidated, unitary or
similar group with respect to any Taxes for any period; and (c) any liability of
for the payment of any amounts of the type described in clause (a) or (b) as a
result of the operation of law or any express or implied obligation to indemnify
any other Person.
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
 
“Term” has the meaning set forth in Section 2.
 
“Transaction Documents” means this Agreement, the schedules to the Agreement and
any other documents required to effect the Closing.
 
“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.             Option.  Sellers hereby grant to Buyer an option (“Option”) to
acquire the Membership Interests, during the period commencing on the date
hereof and expiring on December 1, 2013 (“Term”) for the option exercise price
set forth in Section 3; provided, however, that if the hearing currently set for
8:30 a.m. on October 25, 2013 in Ventura County Superior Court in Case No.
56-2013-00440672-CU-BC-VTA (the “Case”) on Rincon Island Limited Partnership’s
Demurrer is postponed, then the Term shall be extended for the number of days of
the postponement. The Option may be exercised by delivery by Buyer of a written
notice (“Notice”) to Sellers at any time prior to the end of the Term.
 
3.             Option Exercise Price.  As consideration for the conveyance of
the Membership Interests to Buyer upon exercise of the Option, Buyer shall issue
the following numbers of shares of Buyer’s Common Stock (“Shares”) at the times
indicated:
 
(a)           at the Closing (as defined in Section 5, 1,500,000 Shares to Katic
and 1,500,000 Shares to Moore;
 
(b)          upon consummation of the acquisition of California Oil Independents
(or certain the oil and gas interests held by it located in the Monroe Swell
Field, Monterey, California), 1,000,000 Shares to Katic and 1,000,000 Shares to
Moore;
 
(c)           upon consummation of the acquisition of a participation in South
Coast Oil – Huntington Beach (or the oil and gas interests held by it),
1,000,000 Shares to Katic and 1,000,000 Shares to Moore;
 
(d)           upon consummation of the acquisition of the Midway-Sunset Lease
oil and gas interests held by Christian Hall (or affiliates), 2,500,000 Shares
to Katic and 2,500,000 Shares to Moore; and
 
(e)           upon consummation of the conveyance of certain assets and rights
regarding PRC 145.1 Lease held by Rincon Island Limited Partnership or
settlement in lieu of such conveyance, 3,500,000 Shares to Katic and 3,500,000
Shares to Moore.
 
4.             Plan of Reorganization.  It is the intention of the Parties that,
upon exercise of the Option, the Membership Interests shall be acquired by Buyer
in exchange solely for voting stock of Buyer in a tax deferred transaction under
Section 368(a)(1)(B) of the Code. Subject to the terms and conditions of this
Agreement, Sellers shall exchange with Buyer the Membership Interests for Shares
of Buyer as provided herein. Notwithstanding any provision of this Agreement to
the contrary, the consideration paid for the Membership Interests shall be
solely the voting stock of Buyer.
 
5.             Closing.  The consummation of the conveyance and acquisition of
the Membership Interests (the “Closing”) upon exercise of the Option shall occur
on a date specified by Buyer in the Notice, which date shall be not less than 15
days after delivery of the Notice. At the Closing, each Seller will execute and
deliver to Buyer an instrument of assignment of the Membership Interests held by
that Seller in customary form and all other agreements, documents, instruments
or certificates required to be delivered by Sellers at or prior to the Closing
pursuant to Section 11.2. At the Closing, Buyer shall deliver to Sellers duly
executed stock certificates representing the Shares set forth in Section 3(a)
and all other agreements, documents, instruments or certificates required to be
delivered by Buyer at or prior to the Closing pursuant to Section 11.3.
Thereafter, each time a milestone set forth in Sections 3(b) through 3(e) is
achieved, Buyer shall, within five days after achievement of the milestone,
issue to Sellers duly executed stock certificates representing the Shares
indicated in those Sections.
 
 
-5-

--------------------------------------------------------------------------------

 
 
6.             Termination.  This Agreement shall terminate upon expiration of
the Term if no Notice has been delivered by Buyer prior to such expiration. If a
Notice has been delivered prior to the expiration of the Term, this Agreement
shall terminate if Buyer has not scheduled the Closing and tendered the Shares
set forth in Section 3(a) by the close of business on the date that is 15 days
from the date of delivery of the Notice. Termination of this Agreement in
accordance with the foregoing shall be without liability to any Party.
 
7.             Representations and Warranties of Sellers.  Except as set forth
in the correspondingly numbered Disclosure Schedule, Sellers represent and
warrant to Buyer that the statements contained in this Section 7 are true and
correct as of the date hereof.
 
7.1           Organization and Authority of Sellers.  Sellers have full power
and authority to enter into this Agreement and the other Transaction Documents
to which Sellers are a party, to carry out their obligations under this
Agreement and other Transaction Documents to which Sellers are a party, and to
consummate the contemplated transactions of Sellers. The execution and delivery
by Sellers of this Agreement and any other Transaction Document to which Sellers
are a party and the performance by Sellers of the contemplated transactions have
been duly authorized by all requisite action on the part of Sellers. This
Agreement has been duly executed and delivered by Sellers, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Sellers enforceable against Sellers in
accordance with its terms. When each other Transaction Document to which Sellers
are or will be parties has been duly executed and delivered by Sellers (assuming
due authorization, execution and delivery by each other party to these
documents), such Transaction Documents will constitute a legal and binding
obligation of Sellers enforceable against them in accordance with its terms.
 
7.2           Organization, Authority and Qualification of Hawker.  Hawker is a
limited liability company duly organized, validly existing and in good standing
under the Laws of the State of California and has full limited liability company
power and authority to own, operate or lease the properties and assets now
owned, operated or leased by it and to carry on its business as it has been and
is currently conducted. Schedule 7.2 sets forth each jurisdiction in which
Hawker is licensed or qualified to do business, and Hawker is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the properties owned or leased by it or the operation of its business as
currently conducted makes such licensing or qualification necessary. All limited
liability company actions taken by Hawker in connection with this Agreement and
the other Transaction Documents will be duly authorized on or prior to the
Closing.
 
7.3           Capitalization.
 
(a)           Sellers are the record owners of and have good and valid title to
the Membership Interests, free and clear of all Encumbrances. The Membership
Interests constitute 100% of the total issued and outstanding membership
interests in Hawker. The Membership Interests have been duly authorized and are
validly issued, fully-paid and non-assessable. Upon consummation of the
transactions contemplated by this Agreement, Buyer shall own all of the
Membership Interests, free and clear of all Encumbrances.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(b)           To the Knowledge of Sellers, the Membership Interests were issued
in compliance with applicable Laws and were not issued in violation of the
Organizational Documents of Hawker or any other agreement, arrangement or
commitment to which Sellers or Hawker is a party and are not subject to or in
violation of any preemptive or similar rights of any Person.
 
(c)           There are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to any membership interests in Hawker or obligating
Sellers or Hawker to issue or sell any membership interests (including the
Membership Interests), or any other interest, in Hawker. Other than the
Organizational Documents, there are no voting trusts, proxies or other
agreements or understandings in effect with respect to the voting or transfer of
any of the Membership Interests.
 
7.4           Subsidiaries.  Except for Punta Gorda, Hawker does not own, or
have any interest in any shares or have an ownership interest in any other
Person now or at any time since the organization of Hawker.
 
7.5           No Conflicts; Consents.  The execution, delivery and performance
by Sellers of this Agreement and the other Transaction Documents to which they
are parties, and the consummation of the contemplated transactions, does not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the Organizational Documents of Hawker; (b) conflict
with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Sellers or Hawker; (c) require the consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract to which Sellers or Hawker is a party or by which
Sellers or Hawker is bound or to which any of their respective properties and
assets are subject (including any Hawker Material Contract) or any Permit
affecting the properties, assets or business of Hawker; or (d) result in the
creation or imposition of any Encumbrance other than Permitted Encumbrances on
any properties or assets of Hawker. No consent, approval, Permit, Governmental
Order, declaration or filing with, or notice to, any Governmental Authority is
required by or with respect to Sellers or Hawker in connection with the
execution and delivery of the Transaction Documents and the consummation of the
contemplated transactions.
 
7.6           Financial Statements.  Schedule 7.6 contains a true and accurate
copy of the unaudited balance sheet (the “Balance Sheet”) of Hawker as of
December 31, 2012, as per Schedule L of IRS Form 1065, prepared on a cash basis
for income tax purposes, and fairly represents the financial condition of Hawker
on a cash basis in accordance with income tax requirements as of the date of
preparation.
 
 
-7-

--------------------------------------------------------------------------------

 
 
7.7           Material Contracts.  Schedule 7.7 lists the material contracts of
Hawker (collectively, the “Hawker Material Contracts”). Each Hawker Material
Contract is valid and binding on Hawker in accordance with its terms and is in
full force and effect. None of Hawker or, to Sellers’ Knowledge, any other party
to any Hawker Material Contract, is in breach of or default under (or is alleged
to be in breach of or default under) in any material respect, or has provided or
received any notice of any intention to terminate, any Hawker Material Contract
and no event or circumstance has occurred or, to Sellers’ Knowledge, will occur
(including the execution of this Agreement and the consummation of the
transactions contemplated herein) that, with notice or lapse of time or both,
would constitute an event of default under any Hawker Material Contract or
result in a termination thereof, or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder.
Complete and correct copies of each Hawker Material Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to Buyer.
 
7.8           Insurance.  Hawker maintains no insurance policies, including,
without limitation, policies of fire, liability, product liability, umbrella
liability, real and personal property, workers’ compensation, vehicular,
directors’ and officers’ liability, fiduciary liability or other casualty or
property insurance relating to the assets, business, operations, employees,
officers or directors of Hawker. There are no outstanding claims related to the
business of Hawker under any previously maintained insurance policy as to which
coverage has been questioned, denied or disputed or in respect of which there is
an outstanding reservation of rights. To the Knowledge of Sellers, the operator
of each property leased or owned, directly or indirectly, by Hawker has
maintained such insurance policies that a reasonably prudent operator would
carry for properties similar to each such property.
 
7.9           Legal Proceedings; Governmental Orders; Compliance with Laws.
 
(a)           There are no Actions pending or, to Sellers’ Knowledge, threatened
against or by Hawker, Sellers or any Affiliate of Sellers (i) affecting any of
Hawker’s properties or assets; or (ii) that challenges or seeks to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. No
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action.
 
(b)           To the Knowledge of Sellers, there are no outstanding Governmental
Orders and no unsatisfied judgments, penalties or awards against or affecting
Hawker or any of its properties or assets.
 
(c)           Except as otherwise set forth in the Disclosure Schedules, to the
Knowledge of Sellers, Hawker is in compliance with all Laws (including
environmental Laws, Laws relating to Taxes and Laws relating to employment,
employee benefits or labor matters) applicable to Hawker, except to the extent
that the failure to comply therewith would not have a Material Adverse Effect or
materially delay or interfere with Sellers’ ability to consummate the
transactions contemplated herein.
 
7.10         Employment Matters.
 
(a)           All compensation, including wages, commissions and bonuses and
employment taxes, social security payments and similar governmental payments,
payable to (or for the benefit of) employees, independent contractors or
consultants of Hawker for services performed on or prior to the date hereof have
been paid in full (or accrued in full in the ordinary course of business and
there are no outstanding agreements, understandings or commitments of Hawker
with respect to any compensation, commissions or bonuses.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)           Hawker is, has been and will be at all times up to and including
the date of Closing in compliance with all applicable Laws respecting employment
and employment practices, and terms and conditions of employment (including
existing and prior union agreements) except, in any such case, for such
non-compliance or violations as would not in the aggregate constitute a Material
Adverse Effect.
 
(c)           Hawker has not caused any mass layoff (as defined in the WARN Act)
of any Persons working for Hawker.
 
(d)           Since its formation, Hawker has not (i) maintained or sponsored,
nor participated in, any Employee Pension Benefit Plan subject to Title IV of
ERISA for any of its employees, (ii) contributed to or been required to
contribute to any multiemployer plan, or (iii) maintained or contributed to any
Employee Welfare Benefit Plan that provides health, medical or life insurance
benefits for retired or terminated employees, their spouses or their dependents,
other than in accordance with Section 4980B of the Code.
 
7.11         Taxes.
 
(a)           All Tax Returns required to be filed on or before the Closing Date
by Hawker have been, or will be, timely filed. Such Tax Returns are, or will be,
true, complete and correct in all material respects. All Taxes due and owing by
Hawker (whether or not shown on any Tax Return) have been, or will be, timely
paid.
 
(b)           Hawker has withheld and paid each Tax required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer, member or other party, and complied
in all material respects with all information reporting and backup withholding
provisions of applicable Law.
 
(c)           No claim has been made in writing by any taxing authority in any
jurisdiction where Hawker does not file Tax Returns that it is, or may be,
subject to Tax by that jurisdiction and no assessment, deficiency, or adjustment
has been asserted, proposed, or, to the Knowledge of Sellers, threatened in
writing with respect to any Taxes or Tax Returns of or with respect to Hawker.
 
(d)           No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of Hawker. There is not in force
any extension of time with respect to the due date for the filing of any Tax
Return of or with respect to Hawker.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(e)           There are no Encumbrances (other than Encumbrances for current
period Taxes not yet due and payable) on any of the assets of Hawker that arose
in connection with any failure (or alleged failure) to pay any Tax.
 
(f)           There are no Tax audits or administrative or judicial proceedings
being conducted, pending, or to the Knowledge of Sellers, threatened with
respect to Hawker.
 
(g)           Hawker is not a party to or bound by any Tax allocation, sharing
or indemnity agreements or arrangements.
 
(h)           Hawker does not have any liability for the Taxes of any Person
under Treasury Regulations Section 1.1502-6 (or any corresponding provisions of
state, local or foreign Tax law), or as a transferee or successor, or by
contract or otherwise.
 
(i)           No power of attorney that is currently in force has been granted
with respect to any matter relating to Taxes that could affect Hawker.
 
(j)           To the Knowledge of Sellers, all of the property of Hawker that is
subject to property Tax has been properly listed and described on the property
tax rolls of the appropriate taxing jurisdiction for all periods prior to
December 31, 2012 and no portion of Hawker’s property constitutes omitted
property for property tax purposes.
 
(k)           Hawker intends, as soon as practicable to elect to be treated as
an association taxable as a corporation, and to be an “S” corporation effective
as of the date of such election. Hawker is currently classified as a partnership
for U.S. federal and applicable state income Tax purposes.
 
7.12         Books and Records.  The LLC records of Hawker have been made
available to Buyer, are complete and correct and have been maintained in
accordance with sound business practices. At the Closing, all of those records
will be in the possession of Hawker.
 
7.13         Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Sellers.
 
7.14         Liabilities.  To the Knowledge of Sellers there are and, as of the
Closing, there will be, no liabilities of Hawker other than (a) current
Liabilities set forth on the Balance Sheet identified in Section 7.6,
(b) Liabilities arising out of or relating to matters identified in any of the
Disclosure Schedules, (c) current Liabilities incurred in the ordinary course of
business as would be or would have been permitted under Section 9.1(a) whether
prior to the date hereof or hereafter, and (d) those Liabilities listed on
Schedule 7.14. To the knowledge of Sellers, since January 1, 2013, there has
and, as of the Closing there will have been, no change, event, occurrence or
circumstance that, individually or in the aggregate with any other changes,
events, occurrences or circumstances, has had a Material Adverse Effect on
Hawker.
 
7.15         Conduct of Business.  Since January 1, 2013, except as otherwise
permitted pursuant to Section 9.1(a), Hawker has and, as of the Closing, will
have:
 
 
-10-

--------------------------------------------------------------------------------

 
 
(a)           conducted the business of Hawker in the ordinary and usual course
of day-to-day operations, substantially consistent in nature, scope and
magnitude with the past practices of Hawker, including pursuing other business
opportunities as disclosed to Buyer from time to time;
 
(b)           not sold, disposed of or otherwise transferred any interests in
any material assets of Hawker;
 
(c)           not increased the compensation, bonus, commissions or fee
arrangements payable or to become payable by Hawker to its employees, except as
consistent with its past practices;
 
(d)           not entered into, amended, modified or terminated any new or
existing Contract other than in the ordinary course of business or as otherwise
mutually agreed by the parties; and
 
(e)           not incurred any additional indebtedness or accrued any additional
liabilities other than trade liabilities incurred in the ordinary course of
business consistent with past practices or as otherwise mutually agreed by the
parties.
 
7.16         Sellers’ Status.  Sellers are United States Persons within the
meaning of Section 7701(a)(30) of the Code.
 
7.17         No Oil and Gas or Mining Rights, Leases, Membership Interests or
Operations.  Since its inception, Hawker has had no interest, direct or
indirect, in any oil and gas or mining rights, leases or operations, other than
the Rincon Rights (through Punta Gorda).
 
8.             Representations and Warranties of Buyer.  Except as set forth in
the correspondingly numbered Disclosure Schedule, Buyer represents and warrants
to Sellers that the statements contained in this Section 8 are true and correct
as of the date hereof.
 
8.1           Organization and Authority of Buyer.  Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Nevada. Buyer has full corporate power and authority to enter into this
Agreement and the other Transaction Documents to which Buyer is a party, to
carry out its obligations and to consummate the contemplated transactions. The
execution and delivery by Buyer of this Agreement and any other Transaction
Document to which Buyer is a party, the performance by Buyer of its obligations
and the consummation by Buyer of the contemplated transactions have been duly
authorized by its board of directors. This Agreement has been duly executed and
delivered by Buyer and (assuming due authorization, execution and delivery by
Sellers) this Agreement constitutes a legal, valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms. When each other
Transaction Document to which Buyer is or will be a party has been duly executed
and delivered by Buyer (assuming due authorization, execution and delivery by
each other party to the Transaction Documents), the Transaction Document will
constitute a legal and binding obligation of Buyer enforceable against it in
accordance with its terms.
 
 
-11-

--------------------------------------------------------------------------------

 
 
8.2           No Conflicts; Consents.  The execution, delivery and performance
by Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the contemplated transactions, do not and will
not: (a) conflict with or result in a violation or breach of, or default under,
any provision of the Organizational Documents of Buyer; (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to Buyer; or (c) require the consent, notice or other action by
any Person under any Contract to which Buyer is a party. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the contemplated transactions, which, in the
aggregate, would not have a Material Adverse Effect.
 
8.3           Capitalization; Securities Compliance.
 
(a)           Schedule 8.3(a) sets forth a true and accurate description of the
capitalization of Buyer as of the date hereof. The Shares have been have been
duly authorized and are or will be (upon issuance in accordance with the terms
of this Agreement) validly issued, fully-paid and non-assessable. Upon
consummation of the transactions contemplated by this Agreement, Sellers shall
own the Shares free and clear of all Encumbrances. There are no outstanding or
authorized options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to the capital
stock of Buyer or obligating Buyer to issue or sell any capital stock, or any
other interest, in Buyer. Other than the Organizational Documents, there are no
voting trusts, proxies or other agreements or understandings in effect with
respect to the voting or transfer of any of the Shares.
 
(b)          To the Knowledge of Buyer, all issuances of the securities of Buyer
were, and have been, made in compliance with the Securities Act and any other
legal requirement. Schedule 8.3(b) sets forth a true and complete list of all
securities issued by Buyer since July 18, 2011.
 
8.4           No Subsidiaries.  Buyer does not own, directly or indirectly, any
equity or long-term debt securities of any Person.
 
8.5           Material Contracts.  Schedule 8.5 lists the material contracts of
Buyer (collectively, the “Buyer Material Contracts”). Each Buyer Material
Contract is valid and binding on Buyer in accordance with its terms and is in
full force and effect. None of Buyer or, to Buyer’s Knowledge, any other party
to any Buyer Material Contract, is in breach of or default under (or is alleged
to be in breach of or default under) in any material respect, or has provided or
received any notice of any intention to terminate, any Buyer Material Contract
and no event or circumstance has occurred or, to Buyer’s Knowledge, will occur
(including the execution of this Agreement and the consummation of the
transactions contemplated herein) that, with notice or lapse of time or both,
would constitute an event of default under any Buyer Material Contract or result
in a termination thereof, or would cause or permit the acceleration or other
changes of any right or obligation or the loss of any benefit thereunder.
Complete and correct copies of each Buyer Material Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to Sellers.
 
 
-12-

--------------------------------------------------------------------------------

 
 
8.6           Insurance.  Buyer maintains no insurance policies, including,
without limitation, policies of fire, liability, product liability, umbrella
liability, real and personal property, workers’ compensation, vehicular,
directors’ and officers’ liability, fiduciary liability or other casualty or
property insurance relating to the assets, business, operations, employees,
officers or directors of Buyer. There are no outstanding claims related to the
business of Buyer under any previously maintained insurance policy as to which
coverage has been questioned, denied or disputed or in respect of which there is
an outstanding reservation of rights.
 
8.7           Legal Proceedings; Governmental Orders; Compliance with Laws.
 
(a)           There are no Actions pending or, to Buyer’s Knowledge, threatened
against or by Buyer or any Affiliate of Buyer (i) affecting any of its
properties or assets; or (ii) that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.
 
(b)           There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against or affecting Buyer or any of its
properties or assets.
 
(c)           Buyer is in compliance with all Laws (including environmental
Laws, Laws relating to Taxes and Laws relating to employment, employee benefits
or labor matters) applicable to Buyer, except to the extent that the failure to
comply therewith would not have a Material Adverse Effect or materially delay or
interfere with Buyer’s ability to consummate the transactions contemplated
herein.
 
8.8           Employment Matters.
 
(a)           As of the date hereof, all compensation, including wages,
commissions and bonuses and employment taxes, social security payments and
similar governmental payments, payable to (or for the benefit of) employees,
independent contractors or consultants of Buyer for services performed on or
prior to the date hereof have been paid in full (or accrued in full on in this
ordinary course of business and there are no outstanding agreements,
understandings or commitments of Buyer with respect to any compensation,
commissions or bonuses.
 
(b)           Buyer is, has been (since July 18, 2011) and will be at all times
up to and including the Closing Date in compliance with all applicable Laws
respecting employment and employment practices, and terms and conditions of
employment (including existing and prior union agreements) except, in any such
case, for such non-compliance or violations as would not in the aggregate
constitute a Material Adverse Effect.
 
(c)           Buyer has not caused any mass layoff (as defined in the WARN Act)
of any Persons working for Buyer.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(d)           Since July 18, 2011, Buyer has not (i) maintained or sponsored,
nor participated in, any Employee Pension Benefit Plan subject to Title IV of
ERISA for any of its employees, (ii) contributed to or been required to
contribute to any multiemployer plan, or (iii) maintained or contributed to any
Employee Welfare Benefit Plan that provides health, medical or life insurance
benefits for retired or terminated employees, their spouses or their dependents,
other than in accordance with Section 4980B of the Code.
 
8.9           Taxes.
 
(a)           All Tax Returns required to be filed between July 18, 2011 and the
Closing Date by Buyer have been, or will be, timely filed. Such Tax Returns are,
or will be, true, complete and correct in all material respects. All Taxes due
and owing by Buyer (whether or not shown on any Tax Return) have been, or will
be, timely paid.
 
(b)           Since July 18, 2011, Buyer has withheld and paid each Tax required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, customer, member or other party, and
complied in all material respects with all information reporting and backup
withholding provisions of applicable Law.
 
(c)            Since, July 18, 2011, no claim has been made in writing by any
taxing authority in any jurisdiction where Buyer does not file Tax Returns that
it is, or may be, subject to Tax by that jurisdiction and no assessment,
deficiency, or adjustment has been asserted, proposed, or, to the Knowledge of
Buyer, threatened in writing with respect to any Taxes or Tax Returns of or with
respect to Buyer.
 
(d)           Since July 18, 2011, no extensions or waivers of statutes of
limitations have been given or requested with respect to any Taxes of Buyer.
There is not in force any extension of time with respect to the due date for the
filing of any Tax Return of or with respect to Buyer.
 
(e)           There are no Encumbrances (other than Encumbrances for current
period Taxes not yet due and payable) on any of the assets of Buyer that arose
in connection with any failure (or alleged failure) to pay any Tax.
 
(f)            There are no Tax audits or administrative or judicial proceedings
are being conducted, pending, or to the Knowledge of Buyer, threatened with
respect to Buyer.
 
(g)           Buyer is not a party to or bound by any Tax allocation, sharing or
indemnity agreements or arrangements.
 
(h)           Buyer does not have any liability for the Taxes of any Person
under Treasury Regulations Section 1.1502-6 (or any corresponding provisions of
state, local or foreign Tax law), or as a transferee or successor, or by
contract or otherwise.
 
(i)            No power of attorney that is currently in force has been granted
with respect to any matter relating to Taxes that could affect Buyer.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(j)           To the Knowledge of Buyer, all of the property of Buyer that is
subject to property Tax has been properly listed and described on the property
tax rolls of the appropriate taxing jurisdiction for all periods prior to
December 31, 2012 and no portion of Buyer’s property constitutes omitted
property for property tax purposes.
 
8.10         Books and Records.  The corporate records of Buyer have been made
available to Sellers, are complete and correct and have been maintained in
accordance with sound business practices.
 
8.11         Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.
 
8.12         Liabilities.  To the Knowledge of Buyer there are, and as of the
Closing, there will be, no liabilities of Buyer other than (a) current
Liabilities set forth on Buyer’s balance sheet contained in the Buyer Financial
Statements, (b) Liabilities arising out of or relating to matters identified in
any of the Disclosure Schedules and (c) current Liabilities incurred in the
ordinary course of business as would be or would have been permitted under
Section 9.1(b) whether prior to the date hereof or hereafter. To the knowledge
of Buyer, since January 1, 2013, there has, and as of the Closing Date, there
will have been, with respect to Buyer, no change, event, occurrence or
circumstance that, individually or in the aggregate with any other changes,
events, occurrences or circumstances, has had a Material Adverse Effect.
 
8.13         Conduct of Business.  Since January 1, 2013, except as otherwise
permitted pursuant to Section 9.1(b), Buyer has and, as of the Closing, will
have:
 
(a)           conducted the business of Buyer in the ordinary and usual course
of day-to-day operations, substantially consistent in nature, scope and
magnitude with the past practices of Buyer, including pursuing other business
opportunities as disclosed to Sellers from time to time;
 
(b)           not sold, disposed of or otherwise transferred any interests in
any material assets of Buyer;
 
(c)           not increased the compensation, bonus, commissions or fee
arrangements payable or to become payable by Buyer to its employees, except as
consistent with its past practices;
 
(d)           not entered into, amended, modified or terminated any new or
existing contract other than in the ordinary course of business or as otherwise
mutually agreed by the parties; and
 
(e)           not incurred any additional Indebtedness or accrued any additional
liabilities other than trade indebtedness incurred in the ordinary course of
business consistent with past practices or as otherwise mutually agreed by the
parties.
 
 
-15-

--------------------------------------------------------------------------------

 
 
8.14         SEC Filings; Financial Statements.
 
(a)           Since July 18, 2011, Buyer has timely filed or otherwise furnished
(as applicable) all registration statements, prospectuses, forms, reports,
certifications, statements and other documents required to be filed or furnished
by it under the Securities Act or the Exchange Act, as the case may be, together
with all certifications required pursuant to the Sarbanes-Oxley Act (such
documents and any other documents filed by Buyer with the SEC, as have been
supplemented, modified or amended since the time of filing, collectively, the
“Buyer SEC Documents”). As of their respective effective dates (in the case of
the Buyer SEC Documents that are registration statements filed pursuant to the
requirements of the Securities Act) and as of their respective SEC filing dates
(in the case of all other Buyer SEC Documents), or in each case, if amended
prior to the date hereof, as of the date of the last such amendment, the Buyer
SEC Documents (i) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading and (ii) complied in all material respects
with the applicable requirements of the Exchange Act or the Securities Act, as
the case may be, the Sarbanes-Oxley Act and the applicable rules and regulations
of the SEC thereunder. All of the audited financial statements and unaudited
interim financial statements of Buyer included in the Buyer SEC Documents,
including the related notes and schedules (collectively, the “Buyer Financial
Statements”) (A) have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of interim financial statements, for normal and
recurring year-end adjustments) and (B) fairly present in all material respects
the financial position and the results of operations, cash flows and changes in
stockholders’ equity of Buyer as of the dates and for the periods referred to
therein (except as may be indicated in the notes thereto or, in the case of
interim financial statements, for normal and recurring year-end adjustments).
 
(b)           Buyer is not a party to, nor has any commitment to become a party
to, any joint venture, off-balance sheet partnership or similar Contract
(including any Contract or arrangement relating to any transaction or
relationship between or among Buyer, on the one hand, and any Affiliate,
including any structured finance, special purpose or limited purpose entity or
Person, on the other hand), or any “off-balance sheet arrangements” (as defined
in Item 303(a) of Regulation S-K promulgated by the SEC), where the result,
purpose or intended effect of such Contract is to avoid disclosure of any
material transaction involving, or material liabilities of, Buyer in its
published financial statements or other Buyer SEC Documents.
 
(c)           Without limiting the generality of Section 8.14(a), since July 18,
2011, (i) L.L. Bradford & Company, LLC have not resigned or been dismissed as
independent public accountants of Buyer as a result of or in connection with any
disagreement with Buyer on a matter of accounting principles or practices,
financial statement disclosure or auditing scope or procedure, (ii) no executive
officer of Buyer has failed in any respect to make, without qualification, the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act with respect to any form, report or schedule filed by Buyer
with the SEC since the enactment of the Sarbanes-Oxley Act, and neither Buyer
nor any of its executive officers has received notice from any Governmental
Authority challenging or questioning the accuracy, completeness or manner of the
filing of the certification required by the Sarbanes-Oxley Act and made by
Buyer’s principal executive officer and principal financial officer and (iii) no
enforcement action has been initiated or, to the Knowledge of Buyer, threatened
against Buyer by the SEC relating to disclosures contained in any Buyer SEC
Document.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(d)           Except as permitted by the Exchange Act, including
Sections 13(k)(2) and (3) or rules of the SEC, since July 18, 2011, neither
Buyer nor any of its Affiliates has made, arranged or modified (in any material
way) any extensions of credit in the form of a personal loan to any executive
officer or director of Buyer.
 
8.15         Internal Controls.  Buyer maintains a system of internal controls
over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the
Exchange Act) that is designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP and includes policies and
procedures that (i) pertain to the maintenance of records that in reasonable
detail accurately and fairly reflect the transactions and dispositions of the
assets of Buyer, (ii) provide reasonable assurance that receipts and
expenditures of Buyer are being made in accordance with authorizations of
management of Buyer and (iii) provide reasonable assurance regarding prevention
or timely detection of unauthorized acquisition, use or disposition of Buyer’s
assets that could have a material effect on its financial statements. Buyer
(A) has designed and maintains disclosure controls and procedures (as defined in
Rules 13a-15(e) and 15d-15(e) of the Exchange Act) to ensure that material
information required to be disclosed by Buyer in the reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the SEC’s rules and forms and is
accumulated and communicated to Buyer’s management as appropriate to allow
timely decisions regarding required disclosure and (B) has disclosed to Buyer’s
auditors and the audit committee of the board of directors (x) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting that adversely affect in any material respect
Buyer’s ability to record, process, summarize and report financial information,
and has identified for Buyer’s auditors and audit committee of the board of
directors any material weaknesses in internal control over financial reporting
and (y) any fraud, whether or not material, that involves management or other
employees who have a significant role in Buyer’s internal controls over
financial reporting.
 
8.16         No Oil and Gas or Mining Rights, Leases, Membership Interests or
Operations.  Buyer has and, since July 18, 2011, has had no interest, direct or
indirect, in any oil and gas or mining rights, leases or operations.
 
9.             Certain Agreements.
 
9.1           Conduct of Business Prior to the Closing.
 
(a)           From the date hereof until the Closing, except as otherwise
provided in this Agreement or consented to in writing by Buyer (which consent
shall not be unreasonably withheld or delayed), Sellers shall, and shall cause
Hawker to, conduct the business of Hawker in the ordinary course of Hawker’s
business consistent with past practice and use reasonable best efforts to
maintain and preserve intact the current organization and business of Hawker and
to preserve the rights, goodwill and relationships of its employees, customers,
lenders, suppliers, regulators and others having business relationships with
Hawker.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(b)           From the date hereof until the Closing, except as otherwise
provided in this Agreement or consented to in writing by Sellers (which consent
shall not be unreasonably withheld or delayed), Buyer shall to conduct its
business in the ordinary course of the Buyer’s business consistent with past
practice and use reasonable best efforts to maintain and preserve intact the
current organization and business of Buyer and to preserve the rights, goodwill
and relationships of its employees, customers, lenders, suppliers, regulators
and others having business relationships with Buyer.
 
9.2           Diligence Review.  From the date hereof until the Closing, each
Party shall (a) afford the others with full and free access to and the right to
inspect all of the properties, assets, premises, books and records, Contracts
and other documents and data related to such party in a manner that does not
disrupt any business of the party; (b) furnish the other Parties with such
financial, operating and other data and information related to that Party as any
other Party may reasonably request; and (c) instruct the Representatives of that
Party cooperate with the other Parties in their diligence efforts.
 
9.3           Notice of Certain Events.  From the date hereof until the Closing,
each Party shall promptly notify the other Parties in writing of:
 
(a)           any fact, circumstance, event or action the existence, occurrence
or taking of which (i) has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (ii) has resulted
in, or could reasonably be expected to result in, any representation or warranty
made hereunder not being materially true and correct or (iii) has resulted in,
or could reasonably be expected to result in, the failure of any of the
conditions set forth in Section 11.2 or Section 11.3 to be satisfied;
 
(b)           any notice or other communication from any Person alleging that
the consent of the Person is or may be required in connection with the
transactions contemplated by this Agreement;
 
(c)           any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement; and
 
(d)           any Actions commenced or, to Sellers’ or Buyer’s Knowledge,
threatened against, relating to or involving or otherwise affecting Sellers,
Hawker or Buyer that, if pending on the date hereof, would have been required to
have been disclosed pursuant to Section 7.9(a) or Section 8.7(a) or that relates
to the consummation of the transactions contemplated by this Agreement.
 
 
-18-

--------------------------------------------------------------------------------

 
 
9.4           Confidentiality.  From and after the Closing, each Party shall,
and shall cause his or its Affiliates to, hold, and shall use his or its
reasonable best efforts to cause his or its respective Representatives to hold,
in confidence any and all information, whether written or oral, concerning the
other Parties, except to the extent that such Party can show that the
information (a) is generally available to and known by the public through no
fault of that Party, any of his or its Affiliates or their respective
Representatives; or (b) is lawfully acquired by such party, any of his or its
Affiliates or their respective Representatives from and after the Closing from
sources which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation. If any Party or any of his or its
Affiliates or their respective Representatives are compelled to disclose any
information by judicial or administrative process or by other requirements of
Law, that Party shall promptly notify the other Parties in writing and shall
disclose only that portion of such information that is advised by his or its
counsel in writing is legally required to be disclosed, provided that such Party
shall use reasonable best efforts to obtain an appropriate protective order or
other reasonable assurance that confidential treatment will be accorded such
information.
 
9.5           Books and Records.
 
(a)           In order to facilitate the resolution of any claims made against
or incurred by any party prior to the Closing, or for any other reasonable
purpose, for a period of five years after the Closing, Buyer shall:
 
(b)           retain the books and records (including personnel files) of Hawker
and Buyer and their operations relating to periods prior to the Closing in a
manner reasonably consistent with the prior practices of Hawker and Buyer, as
applicable; and
 
(c)           upon reasonable notice, afford the Representatives of Sellers
reasonable access (including the right to make, at Sellers’ expense,
photocopies), during normal business hours, to such books and records; provided,
however, that any books and records related to Tax matters shall be retained
pursuant to the periods set forth in Section 10.
 
(d)           Neither Buyer nor Sellers shall be obligated to provide the other
party with access to any books or records (including personnel files) pursuant
to this Section 9.5 where such access would violate any Law.
 
9.6           Reversion.  Pursuant to the Amended and Restated Farmout and
Assignment Agreement dated as of May 30, 2008, between Punta Gorda and John M.
Wolfe, as Trustee for the Bankruptcy Estate of Energy Development Corporation,
Punta Gorda must drill a test well on the property covered by CSLC Lease PRC
145.1 in order to fully earn the interests represented by the Rincon Rights. If
Buyer determines not to drill the test well for any reason, the Rincon Rights
shall be assigned to Sellers in exchange for reimbursement by Sellers of all of
Buyer’s identifiable out-of-pocket expenditures in pursuing the Rincon Rights
including, without limitation, legal fees paid by Buyer in litigating the Case.
Reimbursement may be either in the form of a cash payment or delivery of a
Sellers’ promissory note, secured by the Rincon Rights, payable in four equal
annual installments of principal commencing one year from the date of
reassignment and on each anniversary thereafter until paid in full, with each
such principal payment accompanied by accrued interest at the rate of 5% per
annum, or a combination of cash and promissory note.
 
 
-19-

--------------------------------------------------------------------------------

 
 
10.           Tax Matters.
 
10.1         Tax Covenants.
 
(a)           Without the prior written consent of Buyer, which consent shall
not be unreasonably withheld or conditioned, Sellers shall not, to the extent it
may affect, or relate to, Hawker, make, change or rescind any Tax election,
amend any Tax Return or take any position on any Tax Return, take any action,
omit to take any action or enter into any other transaction, nor shall Sellers
cause any of the foregoing, that would have the effect of increasing the Tax
liability or reducing any Tax asset of Buyer or Hawker in respect of any
Post-Closing Tax Period.
 
(b)           Without the prior written consent of Sellers, which consent shall
not be unreasonably withheld or conditioned, prior to the Closing, Buyer shall
not make, change or rescind any Tax election, amend any Tax Return or take any
position on any Tax Return, take any action, omit to take any action or enter
into any other transaction, nor shall Buyer cause any of the foregoing, that
would have the effect of: (i) increasing the Tax liability of any Seller in any
Pre-Closing Tax Period, or (ii) increasing the Tax Liability or reducing any Tax
asset of Buyer in respect of any Post-Closing Tax Period.
 
(c)           Sellers shall cause Hawker at Hawker’s expense to prepare and
timely file all Tax Returns for Hawker for all taxable periods ending on or
before the Closing Date (“Pre-Closing Tax Periods”). Buyer shall prepare and
timely file or cause to be prepared and timely filed all Tax Returns for Hawker
for all taxable periods beginning before and ending after the Closing Date
(“Straddle Periods”). Such Tax Returns shall be prepared on a basis consistent
with past practice except to the extent otherwise required by applicable Law. If
either party objects to any item on any such Tax Return, it shall, within ten
days after delivery of such Tax Return, notify the other party in writing that
it so objects, specifying with particularity any such item and stating the
specific factual or legal basis for any such objection. If a notice of objection
shall be duly and timely delivered, Buyer and Sellers shall negotiate in good
faith and use their reasonable best efforts to resolve such items. If Buyer and
Sellers are unable to reach such agreement within ten days after receipt by
Sellers of such notice, the disputed items shall be resolved by a nationally
recognized accounting firm selected by Sellers and reasonably acceptable to
Buyer (the “Accounting Referee”). Any determination by the Accounting Referee
shall be final. The Accounting Referee shall resolve any disputed items no later
than three days prior to the due date of the disputed Tax Return. If the
Accounting Referee has not made its determination three days prior to the due
date for such disputed Tax Return, the Tax Return shall be filed as originally
proposed, reflecting any items previously objected to and agreed, and then
subsequently amended to reflect the Accounting Referee’s resolution. The costs,
fees and expenses of the Accounting Referee shall be borne equally by Buyer and
Sellers.
 
10.2         Post-Closing Tax Period Taxes and Tax Returns.  The preparation and
filing of any Tax Return of Hawker that does not relate to a Pre-Closing Tax
Period, along with all Taxes associated with any such Tax Return, shall be
exclusively within the control of, and wholly borne by, Buyer.
 
 
-20-

--------------------------------------------------------------------------------

 
 
10.3         Straddle Period.  The amount of Taxes attributable to the
pre-Closing portion of any Straddle Period shall, (i) in the case of any income
Taxes, sales Taxes, employment Taxes and other Taxes of Hawker that are readily
apportionable between periods based on an actual or deemed closing of the books,
be determined based on an interim closing of the books as of the close of
business on the date of the Closing, and (ii) in the case of other Taxes of
Hawker, be deemed to be the amount of such Tax for the entire taxable period
multiplied by a fraction the numerator of which is the number of days in the
taxable period ending on and including the date of the Closing and the
denominator of which is the total number of days in the Straddle Period.
 
10.4         Cooperation; Tax Proceedings.  Each of Buyer and Sellers shall
furnish or cause to be furnished to the other, upon request, as promptly as
practicable, such information and assistance relating to Buyer or Sellers as is
reasonably necessary for the preparation and filing of any Tax Return, for the
preparation for any audit, and for the prosecution or defense of any claim, suit
or proceeding relating to any proposed adjustment. The filing party under
Section 10.1 shall control any audits, disputes, administrative, judicial or
other proceedings related to Taxes with respect to which either party may incur
liability hereunder; provided, however that in the event an adverse
determination may result in Buyer or Sellers having responsibility to a taxing
authority for Taxes, each party shall be entitled to fully participate in that
portion of the proceedings relating to the Taxes with respect to which it may
incur liability hereunder.
 
10.5         Refunds and Tax Credits.  To the extent that Hawker receives any
refund of Taxes with respect to a Pre-Closing Tax Period, then Hawker shall pay
over to Sellers in cash any such refund (together with any interest thereon),
net of any taxes or other costs incurred by Hawker attributable to the receipt
of such refund or credit, within ten days after receipt or entitlement thereto.
 
10.6         Survival.  Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 7.11, Section 8.9 and this Section 10 shall
survive for the full period of all applicable statutes of limitations (giving
effect to any waiver, mitigation or extension thereof) plus 60 days.
 
11.           Conditions to Closing.
 
11.1           Conditions to Obligations of All Parties.  The obligations of
each Party to consummate the transactions contemplated by this Agreement upon
exercise of the Option shall be subject to the following conditions:
 
(a)           The receipt, at or prior to the Closing, of all consents,
authorizations, orders and approvals from the Governmental Authorities referred
to in Section 7.5 and Section 8.2, in each case, in form and substance
reasonably satisfactory to Buyer and Sellers, and no such consent,
authorization, order and approval shall have been revoked.
 
(b)           No Action shall have been commenced against Buyer, Sellers or
Hawker to materially restrain, prohibit or otherwise materially interfere with
or obtain substantial monetary damages (not otherwise covered by insurance) in
connection with the consummation of the transactions contemplated herein, or
that would prevent the Closing.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(c)           No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material contemplated transaction.
 
11.2           Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver in Buyer’s discretion, at or prior to the
Closing, of each of the following conditions:
 
(a)           Between the date hereof and the Closing, there shall be no
Material Adverse Effect in the operations or condition of Hawker’s assets or the
financial condition or liabilities (as reflected in Hawker’s Balance Sheet or
otherwise) of Hawker other than such expenditures, business arrangements and
changes in operations as mutually agreed by the parties prior to Closing and as
provided in this Agreement. Between the date hereof and the Closing, there shall
not have occurred any Material Adverse Effect with respect to Hawker, nor shall
any event or events have occurred that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect with respect to
Hawker.
 
(b)           The representations and warranties of Sellers contained in this
Agreement and the other Transaction Documents and any certificate or other
writing delivered pursuant hereto shall be true and correct in all respects (in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect) or in all material respects (in the case of any representation
or warranty not qualified by materiality or Material Adverse Effect) on and as
of the date hereof and on and as of the date of Closing with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).
 
(c)           Sellers shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by Sellers prior to or on the date of Closing; provided, that,
with respect to agreements, covenants and conditions that are qualified by
materiality, Sellers shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.
 
(d)           All executed approvals, consents and waivers that are listed on
Schedule 7.5 shall have been received, and shall have been delivered to Buyer at
or prior to the Closing.
 
(e)           Sellers shall have duly executed and delivered to Buyer
assignments of the Membership Interests in customary form.
 
 
-22-

--------------------------------------------------------------------------------

 
 
(f)           The other Transaction Documents shall have been executed and
delivered and true and complete copies of the executed Transaction Documents
shall have been delivered to Buyer.
 
(g)           Buyer shall have received a customary certificate of Sellers
certifying the documents and signatures for the Transaction.
 
(h)           Sellers shall have delivered to Buyer a good standing certificate
(or its equivalent) for Hawker from the secretary of state or similar
Governmental Authority of the jurisdiction under the Laws in which Hawker is
organized.
 
11.3         Conditions to Obligations of Sellers.  The obligations of Sellers
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Sellers’ waiver, at or prior to the Closing, of each of
the following conditions:
 
(a)           Between the date hereof and the Closing, there shall be no
Material Adverse Effect in the operations or condition of Buyer’s assets or the
financial condition or liabilities (as reflected in the Buyer Financial
Statements or otherwise) of Buyer other than such expenditures, business
arrangements and changes in operations as mutually agreed by the parties prior
to Closing and as provided in this Agreement. Between the date hereof and the
Closing, there shall not have occurred any Material Adverse Effect with respect
to Buyer, nor shall any event or events have occurred that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect with respect to Buyer.
 
(b)           The representations and warranties of Buyer contained in this
Agreement, the other Transaction Documents and any certificate or other writing
delivered pursuant to this Agreement shall be true and correct in all respects
(in the case of any representation or warranty qualified by materiality or
Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect) on and as of the date hereof and on and as of the date of Closing with
the same effect as though made at and as of the date of Closing (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).
 
(c)           Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents, to be performed or
complied with by it prior to or on the date of Closing; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, Buyer shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.
 
(d)           All executed approvals, consents and waivers that are listed on
Schedule 8.2 shall have been received, and shall have been delivered to Sellers
at or prior to the Closing.
 
(e)           The other Transaction Documents shall have been executed and true
and complete copies shall have been delivered to Sellers.
 
 
-23-

--------------------------------------------------------------------------------

 
 
(f)           Sellers shall have received a certificate, dated the date of
Closing and signed by a duly authorized officer of Buyer, that each of the
conditions set forth in Section 11.3(b) and Section 11.3(c) have been satisfied.
 
(g)           Sellers shall have received a certificate of the duly authorized
officer of the Buyer certifying that attached are true and complete copies of
all resolutions adopted by the governing committee of Buyer authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents and the consummation of the contemplated transactions, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the contemplated transactions.
 
(h)           Sellers shall have received a certificate of the duly authorized
officer of the Buyer certifying the names and signatures of the officers of
Buyer authorized to sign this Agreement, the Transaction Documents and the other
documents to be delivered under this Agreement.
 
(i)           Buyer shall have delivered to Sellers a good standing certificate
(or its equivalent) for Buyer from the secretary of state or similar
Governmental Authority of the jurisdiction under the Laws in which Buyer is
organized and any jurisdiction in which it is qualified to conduct business.
 
(j)           Buyer shall have delivered to Sellers stock certificates for the
Shares referenced in Section 3(a).
 
12.           Miscellaneous.
 
12.1           Expenses.  Except as otherwise expressly provided in this
Agreement, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring the costs and expenses, whether or not the Closing
shall have occurred.
 
12.2           Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. The communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 12.2):
 
 
-24-

--------------------------------------------------------------------------------

 
 
 
If to Sellers:
c/o Hawker Energy, LLC

 
326 S. Pacific Coast Highway, Suite 102

 
Redondo Beach, California 90277

 
Attn: Darren Katic and Charles Moore

 
Phone: (310) 316-3623

 
 
Email: dkatic@hawkerenergyllc.com
cmoore@hawkerenergyllc.com



 
 
with a copy to:
Rutan & Tucker, LLP

 
611 Anton Boulevard, 14th Floor

 
Costa Mesa, California 92626

 
Attn: Gregg Amber

 
Phone: (714) 641-3425

 
Email: gamber@rutan.com

 
 
If to Buyer:
Sara Creek Gold Corp.

 
10 Market Street #328

 
Camana Bay, Cayman Islands, KYI-9006

 
Attn: Kristian Andresen

 
Phone: (702) 701-0368

 
Email: kristianandresen@mac.com

 
 
with a copy to:
Scott Olson, Esq.

 
274 Broadway

 
Costa Mesa, California 92627

 
Phone: (310) 985-1034

 
Email: sdoesq@gmail.com

 
12.3         Interpretation.  For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Sections and Disclosure Schedules mean the Sections of, and Disclosure
Schedules attached to, this Agreement; (y) to an agreement, instrument or other
document means the agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by its
provisions; and (z) to a statute means the statute as amended from time to time
and includes any successor legislation and any regulations promulgated under the
statute. This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Disclosure Schedules
referred to in this Agreement shall be construed with, and as an integral part
of, this Agreement to the same extent as if they were set forth verbatim herein.
 
12.4         Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
 
 
-25-

--------------------------------------------------------------------------------

 
 
12.5         Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable the term or provision in
any other jurisdiction. Upon a determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
contemplated transactions are consummated as originally contemplated to the
greatest extent possible.
 
12.6         Entire Agreement.  This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained in this Agreement, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to the subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents and Disclosure Schedules (other than an
exception expressly set forth in the Disclosure Schedules), the statements in
the body of this Agreement will control.
 
12.7         Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns. No party may assign his or its rights or
obligations under this Agreement without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed. No
assignment shall relieve the assigning party of any of its obligations under
this Agreement.
 
12.8         No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the parties to this Agreement and their respective successors and
permitted assigns and nothing in this Agreement, express or implied, is intended
to or shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
 
12.9         Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party to this Agreement. No waiver by any party of any of the provisions of this
Agreement shall be effective unless explicitly set forth in writing and signed
by the party so waiving. No waiver by any party shall operate or be construed as
a waiver in respect of any failure, breach or default not expressly identified
by the written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver of this Agreement; nor shall any
single or partial exercise of any right, remedy, power or privilege under this
Agreement preclude any other or further exercise of this Agreement or the
exercise of any other right, remedy, power or privilege.
 
12.10       Governing Law; Consent to Jurisdiction.  This Agreement is entered
into in Los Angeles County, California and shall be governed by, and construed
in accordance with, the internal laws of the State of California without regard
to conflict of law principles that would result in the application of any law
other than the law of the State of California. Each party acknowledges and
consents to the personal jurisdiction of the State and Federal courts in the
State of California with respect to any action or proceeding arising out of or
in connection with any provision of this Agreement.
 
 
-26-

--------------------------------------------------------------------------------

 
 
12.11       Forum and Venue.  The State of California shall be the sole and
exclusive forum for any claim or suit between or among the parties involving
this Agreement or the other Transactions Documents or any transactions
contemplated hereby or thereby. All such claims or suits shall be filed only in
Los Angeles County, California, which shall be the sole and exclusive venue for
all such matters.
 
12.12       Waiver of Jury Trial.
 
(a)           EACH OF THE PARTIES HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS. The
scope of this waiver is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including contract claims, tort claims, breach of duty claims and
all other common law and statutory claims. Each party acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings. Each
party further warrants and represents that it has reviewed this waiver with its
legal counsel and that it knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.12 AND EXECUTED BY EACH
OF THE PARTIES), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS. In the event of litigation, this Agreement may be filed
as a written consent to a trial by the court.
 
(b)           To the extent the foregoing waiver of a jury trial is held to be
unenforceable under applicable California law, the parties shall refer, for a
complete and final adjudication, any and all issues of fact or law involved in
any litigation or proceeding (including all discovery and law and motion
matters, pretrial motions, trial matters and post-trial motions up to and
including final judgment), brought to resolve any dispute (whether based on
contract, tort or otherwise) between the parties hereto arising out of, in
connection with or otherwise related or incidental to this Agreement or any
Transaction Document to a judicial referee who shall be appointed under a
general reference pursuant to California Code of Civil Procedure Section 638,
which referee’s decision will stand as the decision of the court. Such judgment
will be entered on the referee’s statement of judgment in the same manner as if
the action had been tried by the court. The parties shall select a single
neutral referee, who shall be a retired state or federal judge with at least
five years of judicial experience in civil matters; provided that in the event
the parties cannot agree upon a referee, the referee will be appointed by the
court.
 
 
-27-

--------------------------------------------------------------------------------

 
 
12.13           Public Announcements; Review.  Unless otherwise required by
applicable law or stock exchange requirements (based upon the reasonable advice
of counsel), no party to this Agreement shall make any public announcements
(including SEC filings) in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other party, and the parties shall cooperate as to
the timing and contents of any such announcement. Prior to making any public
announcement relating to this Agreement, including, without limitation,
announcements required by applicable law or stock exchange requirements, the
announcing party shall grant to the non-announcing party a reasonable period of
time in which to review and provide comment to such announcement (including SEC
filings), and further, shall use reasonable efforts to accommodate the comments,
if any, of such non-announcing party.
 
12.14           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
 

  /s/ Darren Katic  
Darren Katic
              /s/ Charles Moore  
Charles Moore
             
Sara Creek Gold Corp., a Nevada corporation
              /s/ Kristian Andresen  
Kristian Andresen, Chief Executive Officer

 
 
-28-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page      
1.
Certain Definitions
1
     
2.
Option
5
     
3.
Option Exercise Price
5
     
4.
Plan of Reorganization
5
     
5.
Closing
5
     
6.
Termination
6
     
7.
Representations and Warranties of Sellers
6
 
7.1
Organization and Authority of Sellers
6
 
7.2
Organization, Authority and Qualification of Hawker
6
 
7.3
Capitalization
6
 
7.4
Subsidiaries
7
 
7.5
No Conflicts; Consents
7
 
7.6
Financial Statements
7
 
7.7
Material Contracts
8
 
7.8
Insurance
8
 
7.9
Legal Proceedings; Governmental Orders; Compliance with Laws
8
 
7.10
Employment Matters
8
 
7.11
Taxes
9
 
7.12
Books and Records
10
 
7.13
Brokers
10
 
7.14
Liabilities
10
 
7.15
Conduct of Business
10
 
7.16
Sellers’ Status
11
 
7.17
No Oil and Gas or Mining Rights, Leases, Membership Interests or
Operations
11
     
8.
Representations and Warranties of Buyer
11
 
8.1
Organization and Authority of Buyer
11
 
8.2
No Conflicts; Consents
12
 
8.3
Capitalization; Securities Compliance
12
 
8.4
No Subsidiaries
12
 
8.5
Material Contracts
12
 
8.6
Insurance
13
 
8.7
Legal Proceedings; Governmental Orders; Compliance with Laws
13
 
8.8
Employment Matters
13
 
8.9
Taxes
14
 
8.10
Books and Records
15
 
8.11
Brokers
15

 
 
-i-

--------------------------------------------------------------------------------

 
 

      Page          
8.12
Liabilities
15
 
8.13
Conduct of Business
15
 
8.14
SEC Filings; Financial Statements
16
 
8.15
Internal Controls
17
 
8.16
No Oil and Gas or Mining Rights, Leases, Membership Interests or Operations
17
       
9.
Certain Agreements
17
 
9.1
Conduct of Business Prior to the Closing
17
 
9.2
Diligence Review
18
 
9.3
Notice of Certain Events
18
 
9.4
Confidentiality
19
 
9.5
Books and Records
19
 
9.6
Reversion
19
       
10.
Tax Matters
20
 
10.1
Tax Covenants
20
 
10.2
Post-Closing Tax Period Taxes and Tax Returns
20
 
10.3
Straddle Period
21
 
10.4
Cooperation; Tax Proceedings
21
 
10.5
Refunds and Tax Credits
21
 
10.6
Survival
21
       
11.
Conditions to Closing
21
 
11.1
Conditions to Obligations of All Parties
21
 
11.2
Conditions to Obligations of Buyer
22
 
11.3
Conditions to Obligations of Sellers
23
       
12.
Miscellaneous
24
 
12.1
Expenses
24
 
12.2
Notices
24
 
12.3
Interpretation
25
 
12.4
Headings
25
 
12.5
Severability
26
 
12.6
Entire Agreement
26
 
12.7
Successors and Assigns
26
 
12.8
No Third-Party Beneficiaries
26
 
12.9
Amendment and Modification; Waiver
26
 
12.10
Governing Law; Consent to Jurisdiction
26
 
12.11
Forum and Venue
27
 
12.12
Waiver of Jury Trial
27
 
12.13
Public Announcements; Review
28
 
12.14
Counterparts
28

 
 
-ii-

--------------------------------------------------------------------------------